                      CCase
                        a s e 7:7:19-cv-05398-VB
                                 1 9- c v- 0 5 3 9 8- V B DDocument
                                                            o c u m e nt 553
                                                                           1 Fil e d 112/16/20
                                                                              Filed    2/ 1 6/ 2 0 PPage
                                                                                                     a g e 11 ofof 22


                                                                AAPPLICATION
                                                                  P P LI C A TI O N GGRANTED.
                                                                                      R A N T E D.

                                                                TThe
                                                                   h e CCourt
                                                                           o urt finds
                                                                                   fi n d s defendant
                                                                                            d ef e n d a nt has
                                                                                                             h a s shown
                                                                                                                    sho wn a   a sufficient
                                                                                                                                  s uffi ci e nt basis
                                                                                                                                                 b a si s to
                                                                                                                                                          to
                                                                jjustify
                                                                   u stif y filing
                                                                            fili n g under
                                                                                     u n d er seal
                                                                                               s e al the
                                                                                                       t h e names
                                                                                                             n a m e s of
                                                                                                                        of those
                                                                                                                            t h o s e inmates
                                                                                                                                       i n m at e s and
                                                                                                                                                    and
                                                                 staff
                                                                st  aff mmembers
                                                                            e m b er s whow h o are
                                                                                                  ar e potential
                                                                                                        p ot e nti al witnesses.
                                                                                                                      wit n e s s e s.

                                                            TThe
                                                               h e ClClerk
                                                                        er k is  i s instructed
                                                                                     i n str u ct e d to
                                                                                                       t o terminate
                                                                                                            t er mi n at e thet h e letter-motion.
                                                                                                                                    l ett er- m oti o n.
                                                            ((Doc.
                                                                D o c. ##51).
                                                                          5 1).
                                                          ST ATE OF NE W Y O R K
                                               O F FI C E O CChambers
                                                             F h Ta HmEb erA Ts T will
                                                                                   O R Nmail
                                                                                  will     E Y a
                                                                                        m ail   aG Ecopy
                                                                                                    c oN pEy R of
                                                                                                               ofA Lthis
                                                                                                                    t hi s Order
                                                                                                                           Or d er tot o plaintiff
                                                                                                                                         pl ai ntiff at
                                                                                                                                                     at the
                                                                                                                                                        the
  L E TI TI A J A M E S                                         aaddress
                                                                  d dr e s s on
                                                                             o n the
                                                                                 t h e docket.
                                                                                       d o c k et.                                          DI VI SI O N O F S T A T E C O U N S E L
ATT OR NE Y GE NER AL                                                                                                                               LI TI G A TI O N B U R E A U
                                                                SSO
                                                                  O OORDERED:
                                                                      R D E R E D:
                                                          W   RI T E R ’ S   D   I R E C T D I A L : ( 2 1 2) 4 1 6 -6 5 5 1


                                                                                                                               D e c e m b er 1 6 , 2 0 2 0
      Vi a E C F
      H o n or a bl e Vi n c e nt Bri c c etti                  ________________________
                                                                   ______________________
      U nit e d St at es Distri ct J u d g e                     Vincent
                                                                Vi  n c e nt L.
                                                                             L. Briccetti,    U.S.D.J.
                                                                                Bri c c etti, U. S. D. J.
      S o ut h er n Distri ct of N e w Y or k                   DDecember
                                                                   e c e m b er 116,
                                                                                   6, 22020
                                                                                         020
      3 0 0 Q u arr o p as Str e et
      W hit e Pl ai ns , N e w Y or k 1 0 6 0 1

                                        R e:        S a nt os v. A n n u c ci, 1 9 Ci v. 5 3 9 8 (V L B )
      D e ar J u d g e Bri c c etti :

                  T his Offi c e r e pr es e nts C orr e cti o n Offi c er F el d m a n i n t h e a b o v e -c a pti o n e d a cti o n. Y o ur
      H o n or o r d er e d t his O ffi c e, o n or b ef or e D e c e m b er 1 6, 2 0 2 0, t o fil e wit h t h e C o urt a n d s e n d t o
      pl ai ntiff , a l ett er listi n g t h e n a m es of wit n ess es w h o, b as e d o n c urr e nt i n v esti g ati o n, m a y h a v e
      r el e v a nt k n o wl e d g e of t h e i n ci d e nt at iss u e i n t his c as e, a n d i n di c at e w h et h er e a c h wit n ess is a n
      i n m at e or st aff m e m b er. ( E C F Dkt. N o. 5 0). T his l ett er h as b e e n pr e p ar e d, a n d is s u b mitt e d wit h
      t his m oti o n u n d er s e al. T o mi ni mi z e i nstit uti o n al s e c urit y c o n c er ns a n d t o a v oi d i n v a di n g t h e n o n -
      p art y i n m at es’ pri v a c y, w e r es p e ctf ull y r e q u est l e a v e t o fil e t his l ett er eit h er u n d er s eal or r e d a ct e d .1

                  T h e r e as o n f or t his r e q u est is t h at t h e i d e ntif yi n g i n m at es’ n a m es o n t h e D o c k et c o ul d c a us e
      e m b arr ass m e nt, a n d p u bli cl y i d e ntif yi n g t h e m as p ot e nti al wit n ess es t o a n i n ci d e nt i nsi d e t h e
      c orr e cti o n al f a cilit y c o ul d j e o par di z e t h e s af et y, s e c urit y or h e alt h of t h os e i n m at es a n d t h e f a cilit y
      as a w h ol e. D u e t o s af et y a n d pri v a c y c o nsi d er ati o ns, t h e n a m es s h o ul d n ot b e p u bli cl y fil e d vi a
      E C F, w h er e it w o ul d b e a v ail a bl e t o t h e p u bli c, i n cl u di n g f or m er a n d c urr e nt p ar ol e es a n d p ers o ns
      w h o c o ul d c o m m u ni c at e t h e i nf or m ati o n t o c urr e nt i n m at es .




      1
        P urs u a nt t o y o ur i n di vi d u al r ul es, t his l ett er m oti o n is fil e d u n d er p u bli c vi e w, a n d t h e pr o p os e d
      s e al e d or r e d a ct e d d o c u m e nt is s e p ar at el y fil e d el e ctr o ni c all y u n d er s e al as r el at e d t o t his m oti o n .
      T h e pr o p os e d r e d a cti o n w o ul d b e all t h e n a m es li st e d i n E x hi bit A.
              C a s e 7:7:19-cv-05398-VB
              Case       1 9- c v- 0 5 3 9 8- V B DDocument
                                                    o c u m e nt 553
                                                                   1 Fil e d 112/16/20
                                                                      Filed    2/ 1 6/ 2 0 PPage
                                                                                             a g e 22 ofof 22

Pa ge 2


          I t h a n k Y o ur Ho n or f or y o ur att e nti o n t o t his m att er.
                                                             R es p e ctf ull y S u b mitt e d,
                                                                         /s/                   ___________
                                                             J essi c a A c ost a -P ett yj o h n
                                                             Assist a nt Att or n e y G e n er al
                                                             2 1 2 -4 1 6 -6 5 5 1
                                                             J essi c a. A c ost a -P ett yj o h n @ a g. n y. g o v
C c:      Br y o n S a nt os , DI N 1 7 -A - 4 1 3 0
          El mir a C orr e cti o n al F a cilit y
          P. O. B o x 5 0 0
          El mir a, N Y 1 4 9 0 2 -0 5 0 0
          ( vi a First Cl ass M ail)
